Case 1:20-cv-07099-AT Document 11 Filed 11/13/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
JENISA ANGELES, on behalf of herself DOC #, _____
and all other persons similarly situated, DATE FILED: _11/13/2020 _
Plaintiff,
-against- 20 Civ. 7099 (AT)
NEED SUPPLY COMPANY, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On September 16, 2020, the Court ordered the parties to submit a joint letter and proposed
case management plan by October 28, 2020, in advance of the initial pretrial conference scheduled
for November 4, 2020. ECF No. 8 §§ 4—5. The parties failed to comply with that order. ECF No. 10.
On November 2, 2020, the Court ordered the parties to submit a joint letter and proposed case
management plan by November 12, 2020, in advance of the initial pretrial conference scheduled for
November 19, 2020. ECF No. 10. Those submissions are overdue.

Plaintiff has failed to comply with multiple court orders and is reminded that under Rule 41(b)
of the Federal Rules of Civil Procedure, an action may be dismissed “i]f the plaintiff fails to
prosecute or to comply with [the federal rules] or a court order.” Fed. R. Civ. P. 41(b). “Rule 41(b)
gives the district court authority to dismiss a plaintiffs case sa sponte for failure to prosecute.”
Davis v. Town of Hempstead, 597 F. App’x 31, 32 (2d Cir. 2015) (internal quotation marks omitted).

Accordingly, by November 16, 2020, the parties shall file their joint letter and proposed case
management plan.

SO ORDERED.

Dated: November 13, 2020
New York, New York

On

ANALISA TORRES
United States District Judge

 
